Citation Nr: 1701329	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  12-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUE

Entitlement to an effective date prior to January 11, 2012, for the grant of service connection for a residual painful scar, status post appendectomy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2013, the Veteran testified at a Board video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In January 2016, the Veteran was informed that the VLJ who conducted such hearing was no longer employed by the Board and was provided with an opportunity to elect to appear at another Board hearing before a different VLJ.  However, in a subsequent January 2016 statement, the Veteran indicated that he did not wish to appear at another Board hearing and requested that his case be considered on the evidence of record.

In a May 2014 decision, the Board denied entitlement to an effective date prior to January 11, 2012, for the grant of service connection for a residual painful scar, status post appendectomy.  At the same time, the Board remanded the issues of entitlement to a disability rating in excess of 10 percent for lumbar strain and, as a component of such claim, entitlement to a total disability rating based on individual unemployability (TDIU).  

Relevant to the issues remanded in May 2014, the Board notes that the development ordered has not yet been completed and they have not been recertified to the Board.  Therefore, those issues are not properly before the Board at this time.  Nevertheless, the Board notes that, in an October 2016 rating decision, the Agency of Original Jurisdiction (AOJ) assigned a 20 percent rating for the Veteran's low back disability, effective February 10, 2015; however, as such award did not constitute a full grant of the benefits sought, the increased rating claim remains in appellate status.  However, when the Veteran expressed dissatisfaction with the effective date of the 20 percent rating in November 2016, the AOJ erroneously developed and adjudicated a separate claim for an earlier effective date for the 20 percent rating as opposed to including such as a component of his increased rating claim.  To further complicate matters, in December 2016, the Veteran filed a substantive appeal with the erroneously issued December 2016 statement of the case regarding the issue of entitlement to an earlier effective date for the 20 percent rating and requested to appear before a VLJ with regard to such claim.  As such, the matter remains in the jurisdiction of the AOJ at this time.  Once the increased rating claim is recertified to the Board, the Board will have jurisdiction to decide all aspects of the claim, including whether a 20 percent rating is warranted prior to February 10, 2015.

Turning to the issue currently before the Board, the Veteran appealed the portion of the Board's May 2014 decision that denied entitlement to an effective date prior to January 11, 2012, for the grant of service connection for a residual painful scar, status post appendectomy, to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 memorandum decision, the Court vacated the Board's May 2014 decision, and remanded the issue to the Board.  Thereafter, in April 2016, the Board remanded the issue for further development pursuant to the Court's ruling.

The Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the April 2016 remand, the Veteran contends that an earlier effective date is warranted for the award of service connection for his appendectomy scar because a 1992 rating decision that initially denied his claim was not final.  In this regard, the Board notes that, at the time of the August 1992 rating decision, the Veteran's service treatment records were associated with the file, but were silent for any complaints, treatment, or diagnoses regarding appendicitis or appendectomy.  Thereafter, in support of his January 11, 2012, claim to reopen the previously denied claim, the Veteran submitted private medical records from St. John Hospital of Nassau Bay (St. John's) indicating that he was treated for acute appendicitis and underwent an appendectomy in June 1989, during his period of active service.  Based on an April 2012 VA examiner's opinion that it was at least as likely as not that the Veteran's residuals, status post appendectomy, to include scar, were related to the appendicitis surgery that occurred while in military service, service connection for such disability was granted, effective January 11, 2012, the date VA received his reopened claim.  

Regarding the finality of the August 1992 decision, the Veteran asserts that his treatment at St. John's was paid for by the military and therefore, the subsequently associated records constitute subsequently associated service treatment records, vitiating the finality of the 1992 decision pursuant to 38 C.F.R. § 3.156(c) (2016).  Specifically, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  

Thus, in April 2016, the Board remanded the appeal so that attempts could be made to search official service department records for an insurance claim or other financial statement demonstrating that the military paid for the Veteran's appendectomy in 1989.  

Pursuant to the remand, the AOJ did request additional records from St. John's in May 2016 and June 2016, and it appears that St. John's responded with certain records in May 2016.  Notably, the associated records include what appears to be a September 1988 letter from the Veteran to the hospital requesting that they send any outstanding bills for care to the military along with an itemized bill.  Thereafter, in July 2016, the AOJ requested the Veteran's complete personnel record from the  National Personnel Records Center (NPRC).  In an August 2016 response, the NPRC indicated that all available records were sent and uploaded to VBMS; however, the newly associated records do not appear to contain any information regarding an insurance claim, reimbursement by the military to St. John's, or a request for reimbursement from St. John's.  As noted in the April 2016 remand, VA has a duty to make as many attempts as necessary to obtain relevant records from a federal department or agency until a determination is made that such records are unavailable or that any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  The record does not indicate that any further attempts to obtain the insurance/payment records were made, nor does the record contain a formal finding of unavailability of the insurance/payment records.  Accordingly, as it is uncertain whether the Veteran's military insurance claim or other relevant financial statements are in fact unavailable and whether further attempts to obtain the records would truly be futile, further efforts should be taken upon remand to attempt to obtain these records and if they are unavailable, a formal finding must be made. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact any appropriate source and request all available insurance claims or other relevant financial statements regarding the military's financial responsibility for the Veteran's appendectomy performed at St. John Hospital in Nassau Bay in June 1989.  

In this regard, the AOJ is specifically directed to review the September 1988 letter from the Veteran to St. John's in which he requested that his medical bills be provided to the military.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





